DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Publication No. 2007/0112298 (“Mueller”).
	Regarding Claim 15, Mueller discloses an infusion pump assembly (10) comprising:
	A processor (18) including a processing logic (see Par. 29, RE: “programs” stored in memory 22) configured to perform operations comprising:
	Administering a sequential, multi-part infusion event (see Fig. 3 or Fig. 4 – see multi-parts 300/310 and 400/410) which includes a plurality of discrete infusion events (RE: basal even 300/400 and bolus event 310/410);
	Determining through the processing logic whether a one-time infusion event (RE: bolus 420) is available to be administered and if a one-time infusion event is available to be administered, delaying the administration of at least a portion of the plurality of 
administering the one-time infusion event (see at 420).
Regarding Claim 16, Mueller discloses wherein the infusion pump assembly is further configured to perform operations comprising: 
once the administration of the one-time infusion event is completed, administering the at least a portion of the plurality of discrete infusion events included within the sequential, multi-part, infusion event (i.e. after 420 is delivered basal delivery event 400 is resumed at T=6).
Regarding Claim 17, Mueller discloses the sequential, multi- part, infusion event includes a basal infusion event (300, 400).
Regarding Claim 18, Mueller discloses the sequential, multi- part, infusion event includes an extended bolus infusion event (310/410).
Regarding Claim 19, Mueller discloses the one-time infusion event includes a normal bolus infusion event (420).
Regarding Claim 20, Mueller discloses at least one of the plurality of discrete infusion events includes a plurality of discrete infusion sub-events (see where 400 is divided into two separate sub-events time delayed from one another from T=3 to T-6).
Regarding Claim 21, Mueller discloses the one-time infusion event includes a plurality of one-time infusion sub-events (i.e. bolus 420 is a “3 units” bolus – i.e. three deliveries of a single unit bolus).

Claim(s) 15-19 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 5,405,614 (“D’Angelo”)
	Regarding Claim 15, D’Angelo discloses an infusion pump assembly (see e.g. 1) comprising:
	A processor (50, 54) including a processing logic (RE: the timing program) configured to perform operations comprising:
Administering a sequential, multi-part infusion even which includes a plurality of discrete infusion events (see Fig. 15B – RE: 102);
Determining through the processing logic whether a one-time infusion event is available to be administered (108); and 
If a one-time infusion event is available to be administered, delaying the administration of at least a portion of the plurality of discrete infusion events included within the sequential, multi-part, infusion event (see at 106); and 
Administering the one-time infusion event (see at 107).
	Regarding Claim 16, D’Angelo discloses, wherein the infusion pump assembly is further configured to perform operations comprising: once the administration of the one-time infusion event is completed, administering the at least a portion of the plurality of discrete infusion events included within the sequential, multi-part, infusion event (see i.e. “basal regain control” – Fig. 15B, 15C).

	Regarding Claim 18, Examiner submits that any discrete basal event (see 102) can be considered an “extended bolus infusion event” whereby the bolus is extended over an extended time period.
	Regarding Claim 19, D’Angelo discloses the one-time infusion event includes a normal bolus infusion event (107)
Regarding Claim 21, D’Angelo discloses the one-time infusion event includes a plurality of one-time infusion sub-events (107).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 15-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,696,671 (“Epstein”) in view of U.S. Patent No. 5,378,231 (“Johnson”).
	Regarding Claim 15, Epstein discloses an infusion pump assembly (Fig. 3A) comprising a processor (374, 376) including processing logic (RE: programmable instructions – Abstract) to perform operations, the operations comprising:
	Administering a sequential, multi-part, infusion event, wherein the sequential multi-part, infusion event includes a plurality of discrete infusion events. Specifically, the pump of Epstein has at least four channels/fluid input ports – 104, 106, 108, 110 – which allow for programmable, scheduled delivery of a respective number of distinctive medicaments (Col. 8, Ln. 42-52 – see Fig. 3A), wherein each channel can be separately programmed to coordinate delivery of the respective medicaments in either continuous or sequential manners with either intermittent administration, selectively regular intervals, or in time overlaps as needed (Abstract).
	In the instant case, it is unclear whether the processor of the Epstein pump is configured to determine “whether a one-time infusion even is available to be administered” (e.g. an on-demand bolus with error/limit checking). However, programming pumps in such a manner is well-known in the art. For example, Johnson discloses a programmable multi-channel infusion pump (Fig. 1) which is configured to coordinate the delivery of a plurality of medicaments (Abstract) and is configured, via a processor, to determine whether a one-time infusion event is available to be 
	Johnson discloses that when a one-time infusion event is determined to be available, the one-time infusion event will take priority causing the continuous infusion event to be delayed until the one-time infusion event is completed (Col. 6, Ln. 18-47). Likewise, Epstein discloses that in the event of delivery conflicts the pump may resolve the conflict by “delaying fluid pumping on one of the lines until the other of the liens completes its pumping” (see Clm. 51). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the modified device of Epstein to provide priority to the delivery of the one-time infusion event bolus and administer the one-time infusion event, see Johnson, while delaying the previously scheduled discrete infusion events included within the sequential, multi-part, infusion event in order to allow the bolus to be delivered to the patient immediately upon request and without dilution with the other dispensed medicaments.
	Regarding Claim 16, Epstein, as modified, discloses the infusion pump assembly is further configured to perform operations comprising: once the administration of the one-time infusion event is completed, administering the at least a 
	Regarding Claim 17, Epstein, as modified, discloses  the sequential, multi- part, infusion event includes a basal infusion event (Abstract; RE: “continuous infusions”).
	Regarding Claim 18, Epstein, as modified, discloses the sequential, multi- part, infusion event includes an extended bolus infusion event (see “time sequentially administered” and “intermittent” infusions , Epstein – see also Johnson modification to allow for scheduled boluses with extended time durations – see Col. 6, Ln. 18-47 – whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the pump of Epstein to allow for scheduled boluses to be time extended, as disclosed by Johnson, particularly for high volume bolus injections or medicaments which need some degree of time to migrate from the infusion site so as to not overwhelm the vasculature).
	Regarding Claim 19, Epstein, as modified, discloses the one-time infusion event includes a normal bolus infusion event (see modifications above in view of Johnson – particularly as it pertains to time selection of boluses at the minimum injection time).
	Regarding Claim 20, Epstein, as modified above, provides for at least one of the plurality of discrete infusion events includes a plurality of discrete infusion sub-events of a plurality of medicaments (see Abstract – RE: i.e. a plurality of medicaments 
	Regarding Claim 21, Epstein, as modified by Johnson, permits for the request for a plurality of sub-event boluses which will each be confirmed and priority delivered so as to interrupt/delay the basal/continuous infusion upon request and confirmation.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783     
03/14/2022